t c summary opinion united_states tax_court jason emanuel ayala petitioner v commissioner of internal revenue respondent docket no 6369-06s filed date jason emanuel ayala pro_se derek w kaczmarek for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable years in issue other court and this opinion shall not be treated as precedent for any other case jason emanuel ayala petitioner received a notice_of_deficiency in which respondent determined deficiencies in income taxes for and of dollar_figure dollar_figure and dollar_figure respectively and accuracy-related_penalties under sec_6662 for negligence or intentional disregard of rules or regulations of dollar_figure dollar_figure and dollar_figure respectively the deficiencies arose from respondent’s disallowance of claimed employee business_expenses we are asked to decide whether petitioner may deduct those expenses under sec_162 this requires that we decide whether petitioner was away from home when he incurred the expenses if we sustain respondent’s determination we are also asked to decide whether petitioner is liable for the accuracy-related_penalties background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner’s mailing address at the time he filed his petition was in las vegas nevada petitioner is employed by sheehan pipeline construction company sheehan as a truck driver and he travels all over the country delivering materials for sheehan’s pipe-laying projects when one project is completed he is usually assigned a new project immediately projects can last anywhere from a few weeks to several months during the years at issue petitioner worked on several back-to-back projects when he is traveling for work petitioner tries to find hotel accommodations that offer weekly rates to keep his expenses down when he is not on the road petitioner stays with his family in vallejo california he does not maintain a separate apartment or household and he does not pay rent at his family’s home although he does contribute money towards food and the like when staying in vallejo he does not have any regular household maintenance_expenses as he does not have a home of his own petitioner keeps many of his possessions at his family’s home because petitioner travels frequently and has to receive mail somewhere his mailing address is that of a mail service which forwards his mail to him wherever he happens to be similarly because he does not reside anywhere for any length of time he is not registered to vote petitioner did not generally receive a per_diem or other expense reimbursement from sheehan while working further demonstrating how much ground petitioner covers is the fact that his commercial driver’s license was issued by the state of texas and his personal automobile is registered in continued petitioner and respondent primarily disagree on whether the house in vallejo california is petitioner’s tax_home and consequently whether petitioner’s travel_expenses incurred while working for sheehan are deductible under sec_162 as expenses_incurred in pursuit of a trade_or_business while away from home a sec_162 discussion4 generally outlays for food and shelter are considered personal expenses and are not deductible sec_262 however sec_162 allows a deduction for traveling expenses including amounts expended for meals_and_lodging if the expenses are ordinary and necessary incurred while away from home and incurred in pursuit of a trade_or_business see 67_tc_824 respondent contends that petitioner was not away from home when he incurred the expenses and thus that petitioner does not satisfy the second factor for deductibility of the expenses claimed on his federal_income_tax returns for the years in issue continued nevada given the manner in which these issues were presented to the court we make our decision as to both the deficiencies and additions to tax without regard to the various burdens of proof under sec_7491 as a general_rule a taxpayer’s principal place of employment is the taxpayer’s tax_home 49_tc_557 an employee without a principal_place_of_business may treat a permanent place of residence at which the employee incurs substantial continuing living_expenses as his or her tax_home 29_tc_16 where the taxpayer has neither a principal_place_of_business nor a permanent residence he has no tax_home from which he can be away his home is wherever he happens to be 85_tc_462 affd without published opinion 807_f2d_177 9th cir although the subjective intent of a taxpayer is to be considered in determining whether the taxpayer has a tax_home for purposes of sec_162 this court and others have consistently focused more on objective criteria sec_162 is intended to mitigate the burden of a taxpayer who because of the travel requirements of his or her trade_or_business must maintain two places of abode and therefore incur additional living_expenses 513_f2d_697 6th cir affg tcmemo_1974_160 kroll v commissioner supra pincite in other words sec_162 is intended to provide relief to a taxpayer who incurs substantial continuing expenses of a home that are duplicated by business travel see 308_f2d_204 9th cir kroll v commissioner supra pincite when a taxpayer continuously travels for work and does not have substantial duplicative continuous living_expenses for a permanent home maintained for some business reason the taxpayer has no tax_home 143_f3d_497 9th cir affg tcmemo_1995_559 james v united_states supra most significantly in this case petitioner bore no expenses in maintaining a home notwithstanding his visits to his family’s home in california and financial contributions during those periodic visits petitioner bore no duplicative living_expenses he did not make mortgage payments pay regular utilities costs or regularly pay for running a household petitioner’s costs on the road while they may have been substantial were not redundant and thus petitioner was not away from home within the intent and meaning of sec_162 for the taxable years at issue barone v commissioner supra pincite 61_tc_855 in short petitioner’s tax_home was wherever he happened to be see brandl v commissioner supra accordingly petitioner is not entitled to deduct the expenses claimed on his returns for the years at issue b sec_6662 sec_6662 imposes a penalty equal to percent of the amount of any underpayment attributable to negligence or disregard of the rules or regulations sec_6662 ‘ n egligence’ includes any failure to make a reasonable attempt to comply with the internal_revenue_code and the term ‘disregard’ includes any careless reckless or intentional disregard sec_6662 petitioner does not have a bank account and his credit cards are billed to his father petitioner’s mother assists him by handling his finances and acting as his bookkeeper working for sheehan is the first job he has had and petitioner often pays taxes in several states in addition to his federal_income_tax he strikes us as a hardworking young man who does his best to comply with his tax responsibilities given the facts presented in this case as well as petitioner’s honest and straightforward testimony we are convinced that the reasonable_cause and good_faith provisions of sec_6664 are applicable here accordingly we decide in favor of petitioner on this issue c conclusion we find that petitioner’s family’s home in vallejo was not his tax_home for federal tax purposes during the years in issue rather his tax_home was wherever he happened to be and consequently petitioner had no home from which to be away for purposes of claiming deductions for travel_expenses under sec_162 to reflect our disposition of the disputed issues decision will be entered for respondent as to the deficiencies in income taxes and for petitioner as to the accuracy- related penalties
